DeNt, Judge :
In this case the plaintiff filed a bill against the defendants to enforce payment of a judgment in his favor against the defendant Wilbur F. Richards, now deceased, and it is in all respects similar to the case of John R. Boggess against the same defendants, decided at this term of court, except that it is by a different plaintiff'to enforce a different judgment. The same principles of law must govern both eases and reference is made to the opinion in the former case for the reasons that govern and determine this. See case of Boggess v. Richards's Adm’r, supra, p. 567. The decree complained of is reversed, and this cause is remanded to the Circuit Court, to be further proceeded in and determined according to the opinion aforesaid and the rules of law and equity.